135 S.E.2d 556 (1964)
261 N.C. 562
Mrs. Anna H. KING
v.
Mrs. Mary J. SLOAN.
No. 249.
Supreme Court of North Carolina.
April 8, 1964.
*557 Carpenter, Webb & Golding, by John G. Golding, Charlotte, for plaintiff appellant.
Grier, Parker, Poe & Thompson, by William E. Poe and Gaston H. Gage, Jones, Hewson & Woolard, by Hunter M. Jones, Charlotte, for defendant appellee.
HIGGINS, Justice.
The pleadings in this case are somewhat unusual in that they are concise, precise, and contain allegations of ultimate factsnot evidence and not conclusions. They conform to the requirement that a complaint should contain "A plain and concise statement of the facts constituting a cause of action, without unnecessary repetition." G.S. § 1-122(2). "A party to an action is entitled as a matter of right to put into his pleading a concise statement of the facts constituting his cause of action or defense, and nothing more." Patterson v. Southern R. Co., 214 N.C. 38, 198 S.E. 364. Doubtful it is, whether any rule of law known to our books is more frequently violated.
As the plaintiff approached the T-intersection, she stopped, gave a mechanical *558 signal of her intention to turn left across the two north lanes and enter Andover. Her view to her right was, at least, partially obstructed by the parked truck. As she cleared the lane occupied by the truck, the vehicles ran together. There was no evidence the defendant did, or could, see the plaintiff's turn signal in time to avoid the accident.
As the defendant approached the intersection at a lawful speed, 30 to 35 miles an hour in a 45-mile per hour zone, her view of the break in the median was partially obstructed by the parked truck. She reduced speed, intending to continue on through the intersection, when suddenly, without warning, the plaintiff drove out from behind the truck, blocking her traffic lane. She applied her brakes but was unable to stop until the vehicles collided.
The investigating officer testified the two west traffic lanes on Providence were marked by a dividing line. The debris "was just about the center of the road when I got there. * * * The Ford (defendant's vehicle) was astraddle of the debris. The Chrysler (plaintiff's vehicle) was * * * six or eight feet from the Ford * * * up against the curb." Twenty feet of skid marks extended from the Ford toward the east.
Both parties offered evidence of personal injuries and property damage, and the extent thereof. To the credit of both, it may be said there is a minimum of discrepancy in the evidence they gave the court and jury as to the manner in which the injuries and damages occurred. The parked truck obstructed the view each had of the approach of the other's vehicle until both vehicles were near the point of collision. In this situation the plaintiff made the blocking movement into the defendant's travel lane at a time when it proved to be unsafe. Evidence of unlawful or negligent speed on the part of the defendant is lacking. The plaintiff said she could not tell how fast Mrs. Sloan was driving. The skid marks extended 20 feet to the rear of her vehicle which stopped "astraddle of the debris." The Chrysler was six or eight feet distant. The physical evidence does not indicate speed.
The jury's findings are amply supported by the evidence. "A left turn across an open travel lane leaves a through traveler little time and opportunity to avoid a collision. * * * in the absence of such notice, other travelers are required to assume that he intended to continue through [the intersection] in his proper lane of traffic." Harris v. Parris, 260 N.C. 524, 133 S.E.2d 195.
On the other hand, the evidence amply supports the finding the accident occurred and the defendant's injury and damage resulted from the plaintiff's negligence in attempting to turn to the left across defendant's travel lane without ascertaining the movement could be made in safety. "Where cars are meeting at an intersection and one intends to turn across the lane of travel of the other, G.S. 20-155(b) and G.S. 20-154(a) apply. In such case the driver making the turn is under duty to give a plainly visible signal of his intention to turn, * * * and ascertain that such movement can be made in safety * * *. This, without regard to which vehicle entered the intersection first." Fleming v. Drye, 253 N.C. 545, 117 S.E.2d 416.
We have examined the plaintiff's many exceptive assignments. The 21 exceptions to the charge and the 18 exceptions to the failure to charge, present nothing requiring discussion. The charge as to the duties of each driver on approaching the intersection is sustained by our decisions. The court properly presented plaintiff's contention relating to defendant's speed. The evidence of the two principals was clear-cut, free of material conflict, presented uncomplicated issues of fact which the jury answered in favor of the defendant. In the trial, we find
No error.